DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,419,318. Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claims 1, 8, and 15 have been eliminated from patent claims 1, 8, and 15 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.


Instant claim 1:                                                    Patent claim 1:
A sensor device comprising: 

A sensor device comprising: 
a processor; and
a network communications port;  a processor configured to control data communicated through the network communications port; and 

a memory device having instructions that are executable by the processor to cause the sensor device to:

a memory device having instructions that are executable by the processor to cause the sensor device to: 
capture probe data from a user device, the probe data including (i) one or more network addresses of one or more wireless access points to which the user device has wirelessly connected prior to attempting a current connection to a wireless access point and (ii) connection information about wireless links between the user device and the one or more wireless access points to which the user device has connected prior to attempting the current connection; and

capture probe data from a user device about probes wirelessly transmitted by the user device to search for wireless access points, the probe data including (i) network addresses of the wireless access points to which the user device has wirelessly connected prior to attempting a current connection to a wireless access point by wirelessly transmitting the probe data and (ii) connection information about wireless links between the user device and the wireless access points to which the user device has connected prior to attempting the current connection to the wireless access point; and 

provide the probe data and a user device identifier for comparing the probe data to access point network addresses associated with attributes to determine an attribute for a user of the user device.

transmit the probe data and a user device identifier to a computing device configured to compare the probe data to access point network addresses associated with attributes in an electronic data store to determine an attribute for a user of the user device. 




As to instant claim 2, the claim is fully disclosed in patent claim 2.
As to instant claim 3, the claim is fully disclosed in patent claim 3.
As to instant claim 4, the claim is fully disclosed in patent claim 4.

As to instant claim 6, the claim is fully disclosed in patent claim 6.
As to instant claim 7, the claim is fully disclosed in patent claim 7.

Instant claim 8:                                                    Patent claim 8:
A method comprising:

A method comprising:
capturing, by a sensor device, probe data from a user device, the probe data including (i) one or more network addresses of one or more wireless access points to which the user device has wirelessly connected prior to attempting a current connection to a wireless access point and (ii) connection information about wireless links between the user device and the one or more wireless access points to which the user device has connected prior to attempting the current connection; and

capturing, by a sensor device, probe data from a user device about probes wirelessly transmitted by the user device to search 
for wireless access points, the probe data including (i) network addresses of the wireless access points to which the user device has wirelessly connected prior to attempting a current connection to a wireless access point by wirelessly transmitting the probe data and (ii) connection information about wireless links between the user device and the wireless access points to which the user device has connected prior to attempting the current connection to the wireless access point; and 

providing the probe data and a user device identifier for comparing the probe data to access point network addresses associated with attributes to determine an attribute for a user of the user device.

transmitting the probe data and a user device 
identifier to a computing device configured to compare the probe data to access point network addresses associated with attributes in an electronic data store to determine an attribute for a user of the user device. 




As to instant claim 9, the claim is fully disclosed in patent claim 9.
As to instant claim 10, the claim is fully disclosed in patent claim 10.
As to instant claim 11, the claim is fully disclosed in patent claim 11.
As to instant claim 12, the claim is fully disclosed in patent claim 12.

As to instant claim 14, the claim is fully disclosed in patent claim 14.

Instant claim 15:                                                    Patent claim 15:
A non-transitory computer-readable storage medium including instructions that are executable by a processor to:

A non-transitory computer-readable storage medium including instructions that are executable by a processor to:
receive probe data from a user device, the probe data including (i) one or more network addresses of one or more wireless access points to which the user device has wirelessly connected prior to attempting a current connection to a wireless access point and (ii) connection information about wireless links between the user device and the one or more wireless access points to which the user device has connected prior to attempting the current connection; and

receive probe data from a user device about probes wirelessly transmitted by the user device to search for wireless access points, the probe data including (i) network addresses of the wireless access points to which the user device has wirelessly connected prior to attempting a current connection to a wireless access point by 
wirelessly transmitting the probe data and (ii) connection information about wireless links between the user device and the wireless access points to which the user device has connected prior to attempting the current connection to the wireless access point;  and
provide the probe data and a user device identifier for comparing the probe data to access point network addresses associated with attributes to determine an attribute for a user of the user device.

transmit the probe data and a user device 
identifier to a computing device configured to compare the probe data to access point network addresses associated with attributes in an electronic data store to determine an attribute for a user of the user device.



As to instant claim 16, the claim is fully disclosed in patent claim 16.
As to instant claim 17, the claim is fully disclosed in patent claim 17.
As to instant claim 18, the claim is fully disclosed in patent claim 18.
As to instant claim 19, the claim is fully disclosed in patent claim 19.
As to instant claim 20, the claim is fully disclosed in patent claim 20.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




Date: 03/11/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476